Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

Status of the Claims
Claims 1-14 are currently pending and are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  

Information Disclosure Statement
The references cited on the information disclosure statement(s) were considered and have been made of record to the extent that each was provided.  

Priority
Acknowledgment is made of applicant's claim to foreign priority under 35 U.S.C. 119(a)-(d).  Although certified copies of the Korean applications were received on 10/6/17 in parent application 15/565,114, applicants have not complied with one or more conditions for receiving the benefit of the foreign filing date under 35 U.S.C. 119(a)-(d), as follows: both the parent application and the instant application fail to provide a certified translation for the any of the Korean applications to which benefit of priority has been claimed. 35 U.S.C. 119(b)(3) gives the Director authority to require a certified copy of the foreign application and an English translation if the foreign application is not in the English language and such other information as the Director may deem necessary. See § MPEP 201.14 Right of Priority, Formal Requirements [R-5].  As such, applicants' claim for the benefit of foreign priority has not yet been perfected.  


Claim Rejections - 35 USC § 112(b) or (pre-AIA ) 35 USC § 112 (2nd Par.)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 is indefinite in the recitations "matrix type" and "reservoir type".  The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). Likewise, the phrase "ZSM-5-type aluminosilicate zeolites" was held to be indefinite because it was unclear what "type" was intended to convey.  See MPEP § 2173.05(B)(III)(E).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 1-11, 13, and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over JUNG (US 2011/0177139; Pub. Jul. 21, 2011; on IDS) in view of GARCIA SANZ (US 2012/0021029; Pub. Jan. 26, 2012), KIM '458 (US 2011/0020458; Pub. Jan. 27, 2011), and/or MARKLAND (US 2010/0003300; Pub. Jan. 7, 2010).  
Jung discloses microstructures (microneedles) comprising a biodegradable material and micro- or nanoparticles for the delivery of drugs (title; abstract; [0011], [0029], [0060], [0063]; Figs. 1-10; claims 1-7).  The microparticles contain the drug (i.e., the drug is entrapped or encapsulated within the microparticles) (Figs. 6-10; ([0023]-[0027], [0031], [0043]-[0044], [0047]).  The microneedles are made of a biodegradable material, such as hyaluronic acid, various saccharides (e.g., chitosan, starch, alginate, heparin, etc.), or cellulose derivatives including carboxymethyl cellulose (CMC) ([0037], [0065], [0073]).  Any of these materials is soluble in the skin according to the instant specification (e.g., see par. [0018] of the instant application).  Specifically, Jung teaches CMC as the most preferred material ([0037], [0073]; Examples 2-4).  Jung teaches the 
Regarding the limitation of the peptide/protein being "stably entrapped inside the microparticle without aggregation", Jung does not teach that the protein aggregates.  Further, if the process described by Jung caused protein aggregation, it would not be operable since the microneedles of Jung would not function to deliver active protein.  Instead the unstable/aggregated/misfolded protein would be biologically inactive.  This is clearly not the case since Jung teaches that the microstructures deliver protein/peptide medicines (i.e. the proteins/peptides delivered by the invention are biologically active) ([0048]-[0050]).  Applicants have provided no evidence that the protein/peptide drugs of Jung, which are protected within microparticles, would be unstable and aggregate during the process described by Jung.  Further, Kim '458 (discussed below) shows that the encapsulated protein released from the microparticles was stable and did not degrade or aggregate (Figs. 2A-B and 3A-B).  In the absence of objective evidence to the contrary, the protein/peptide medicines of Jung are considered stable and deliverable in non-aggregated form.  
Although Jung teaches both peptide and protein drugs, Jung does not expressly teach a peptide or protein having a molecular weight of 200-3000 Da.  
Garcia Sanz discloses peptides for the treatment of the skin for the treatment of a variety of skin conditions, such as, inter alia, reducing or delaying the signs of aging or photoaging (title; abstract; [0001], [0082]-[0083]; claims 44-51).  The peptides may be administered topically, such as by microinjections ([0091], [0124], [0132], [0148], [0150]).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the peptides of Garcia Sanz in the microparticle-containing microneedle delivery system of Jung.  One would have been motivated to do so with the expectation of preparing a microparticle formulation suitable for treating the signs of skin aging (per Garcia Sanz).  Doing so amounts to no more than combining prior art elements according to known methods to yield predictable results.  Further, it is well within the skill of the ordinary artisan to select an appropriate peptide drug based on the condition desired to be treated.  
Although Jung teaches microneedles comprising microparticles for the delivery of peptide/protein drugs, Jung appears to be silent as to the amount of drug in the microparticles in terms of wt. %.  However, it is well within the purview of the skilled artisan to decide how much drug to include in the microparticles based on the drug, the condition(s) to be treated, the desired release profile, and the age/physical state of the patient to be treated.  Applicants are advised that the amount of drug is clearly a result effective variable that must be determined based on a variety of factors including the age, body weight, and health of the patient, the condition(s) to be treated and their severity, the route(s) of administration, the particular drug(s) used, adverse drug effects or toxicity, 
Further, Kim '458 discloses sustained release microparticles of hyaluronic acid and a peptide or protein drug (title; abstract).  The microparticles may contain the peptide or protein drug in an amount from 1-90% wt. based on the weight of the microparticle composition ([0027]).  Kim '458 shows that the encapsulated protein released from the microparticles was stable and did not degrade or aggregate (Figs. 2A-B and 3A-B).  
Likewise, Markland discloses injectable microparticles made of biocompatible/biodegradable polymers (title; abstract).  The microparticles may contain a variety of drugs, including small molecules, peptides, proteins, and nucleic acids ([0031], [0106]-[0107], [0110]).  Markland teaches that the drug may be incorporated in the microparticle in an amount of 0-99.9 wt. %, preferably about 1-10% ([0109]).  Markland teaches that peptides specifically can be incorporated in an amount of about 1-10 wt. % of the microparticles ([0110]; Example 6).  
In light of these teachings, it would have been prima facie
Regarding claim 7, Jung teaches that the viscosity of the biodegradable material may be controlled by adding an agent such as polyethylene glycol, propylene glycol, glycerin, etc. ([0039]).  All of these are plasticizers according to par. [0019] of the instant application.  
Regarding claims 9 and 11, Jung teaches the nano/microparticles containing the drug may be made using polymers such as polyanhydride, polyetherester, polycaprolactone (PCL), and most preferably polylactic acid (PLA) (i.e., polylactide), polyglycolic acid (PGA) (i.e., polyglycolide), and poly(lactide-co-glycolide) (PLGA) ([0051], [0066]; claims 4, 15).  Any of these polymers form a hydrophobic core in a microparticle according to par. [0038] of the instant application.  
Further, regarding claim 11, Markland teaches that the microparticles may be made from blends of polymers ([0017], [0071]), including those described above in combination with polyethylene glycol (PEG), polyacrylates, ethylene-vinyl acetates, acyl substituted cellulose acetates, non-degradable polyurethanes, polystyrenes, polyvinyl chlorides, polyvinyl fluorides, poly(vinyl imidazoles), chlorosulphonate polyolefins, polyethylene oxides, or blends or copolymers thereof ([0075]-[0076], [0088]-[0089]).  
Regarding claim 14, Jung's teaching of nano- or microparticles is considered to render the recited size range obvious at least because the recited range describes the art-recognized size typical of nano- and microparticles.  Further, the current record does not support a finding that the claimed size range is critical.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  Moreover, Kim '458 teaches microparticles with a particle size from 0.1-40 µm, preferably 0.1-10 µm ([0022]; Examples 1-4).  

Claims 1-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over JUNG (US 2011/0177139; Pub. Jul. 21, 2011; on IDS) in view of GARCIA SANZ (US 2012/0021029; Pub. Jan. 26, 2012), KIM '458 (US 2011/0020458; Pub. Jan. 27, 2011) and/or MARKLAND (US 2010/0003300; Pub. Jan. 7, 2010), and KIM '740 (US 2012/0177740; Pub. Jul. 12, 2012; on IDS).  
The teachings of Jung, Garcia Sanz, Kim '458, and Markland are presented supra, and are incorporated herein.  Jung teaches polylactide (PLA), polyglycolide (PGA), poly(lactide-co-glycolide) (PLGA), and polycaprolactone (PCL) as materials that may be used to prepare the nano- or microparticles of the invention ([0051], [0066]; claims 4, 15).  Jung does not appear to teach monomethoxypolyethylene glycol (MPEG-PCL).  However, the choice of polymers for the nano- or microparticles is clearly within the skill of the ordinary artisan to make based on the desired properties of the particles.  
Regarding claim 12, Jung teaches the nano/microparticles containing the drug may be made using polymers such as polyanhydride, polyetherester, polycaprolactone (PCL), and most preferably polylactic acid (PLA) (i.e., polylactide), polyglycolic acid (PGA) (i.e., polyglycolide), and poly(lactide-co-glycolide) (PLGA) ([0051], [0066]; claims 4, 15).  Markland teaches that the microparticles may be made from blends of polymers ([0017], 
Further, Kim '740 reports a drug delivery formulation for controlling the initial burst of a drug (title; abstract).  Kim '740 teaches the formulation is a granule that entraps the drug, and can be prepared by a simple process and allows a drug to be released slowly at a constant rate without initial burst (abstract; [0032]).  The granule is a microparticle (having a diameter of 1-800 µm) ([0007]).  Kim '740 teaches the drug may be a protein or peptide drug ([0040]).  The granule (microparticle) is made with a biodegradable polymer such as MPEG-PCL-co-PLA block copolymer (reads on a mixture of PLA and MPEG-PCL) (Example 4).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the MPEG-PCL-co-PLA block copolymer, alone or with the preferred polymers of Jung (i.e., PLA, PGA, PLGA, etc.).  One would have been motivated to do so with the expectation of preparing a microparticle formulation suitable for peptide/protein drug delivery that can be prepared by a simple process and allows the drug to be released slowly at a constant rate without initial burst (per Kim '740).  Further, it is well within the skill of the ordinary artisan to select a known microparticle matrix material based on its suitability for its intended use.  See MPEP § 2144.07.  

Conclusion
Claims 1-14 are rejected.  No claims are currently allowable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658